Campbell, J.
The defendants and appellees move for the dismissal of the appeal on the ground that the transcript was not filed within tho delay prescribed by law. The appeal was made returnable on the 4th Monday of January, 1854. The transcript was not filed until Friday, the 27th, more than three judicial days having elapsed, and no application having been made for further time, the appeal must be dismissed at appellant’s cost, which is decreed. C. P. 590, 883, 585 ; Pond v. Horton, 7 L. 176; New Orleans & Carrollton Railroad Co. v. Hood, 3 Ann. 226; McDowell & Peck, 5 Ann. 42; Bonnabel v. Walter, Ann. 744.